That part of the judgment in favor of appellants and against appellee on the question of appellee’s liability for compensatory damages is affirmed. That part of the judgment awarding compensatory damages in the amount of $125.00 is vacated, and the case is remanded for further proceedings on the law side of the court not inconsistent with this opinion. The appeal, insofar as it is from the trial court’s opinion dealing with the questions of an injunction and punitive damages, is quashed. Jurisdiction is relinquished.